Title: To George Washington from James Lyon, 25 December 1775
From: Lyon, James
To: Washington, George



Sir,
Mechias [District of Maine] Dec. 25. 1775

You doubtless remember to have seen an application from the committee of safety in this place, for leave to go against Nova Scotia, which might probably have been taken then with very little difficulty: But we were informed, that such an expedition could not be carried on at that time, with proper secrecy; & that there was imminent danger from the Kings ships. The same difficulties may, possibly, lie in the way now, if any troops are collected, & sent from any part near the Head Quarters. I apprehend, that secrecy is as necessary now as ever it was, & if only one proper person, at a suitable place, be ordered to conduct the whole affair, it will probably succeed.
There have been many applications, I dare say from many persons & places, but, were I to point out a suitable place, I should mention this, as it is near to Nova Scotia. I should be more at a loss for a proper person to conduct the enterprize. I know of fitter persons, than myself in many respects, but they are strangers to the Province & people. But I have dwelt there for years, & have a personal acquaintance with almost all the principal men, & know the country well. I should rejoice, therefore, in the appointment to this necessary business; & if your excellency

together with those only, who must necessarily be acquainted with the appointment, for I choose none but they should know any thing of the matter, in your great wisdom, should see fit to appoint me, I will conduct the expedition, with the utmost secrecy & (deo. adj.) will add to the dominions of the Continental Congress another Province, before our enemies are able to defend it. All I require is sufficient authority to collect as many troops, as I see fit in this eastern country, not exceeding 1000 men, & vessels to convey them to the place of action, & blank commissions for the necessary officers of a thousand more, to be filled up, as I shall find expedient, in Nova Scotia, where the men are to be raised, put into the Continental pay, & left there to defend the country when taken: And farther, that a sufficient quantity of provision, amunition, arms &c. be sent here about the middle of March.
Your Excellency may enquire as much about me, as you please, of Benjn Foster Esqr. Capt. Stephen Smith, Capt. Obrian, & Mr Shannon, for these Gentn I should choose to have as companions, but do not choose, that they, or any other persons living should know any thing of the design, if this petition if granted, till it is time to embark, except those persons only, who have authority to appoint. The above mentioned Gentn know nothing of this application.
The reduction of Nova Scotia is a matter of great importance, & lies near my heart, on account of my many suffering friends in that Province, & on account of the many advantages, that would arise from it, to this Colony, & to this place, in particular: But should the Government appoint another person to conduct the expedition, I shall cordially acquiesce, & pray for his success, as I ever do, that God may smile on all the American arms, till all our enemies are subdued before us.
Your Excellency will not take amiss, what my zeal for the honor & safety of my country constrained me to write. I am, most respectfully, your Excellency’s very humble and obedient Servant

Jas Lyon

